Citation Nr: 1002356	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an extension of the delimiting date of 
February 2, 2011, for educational assistance benefits under 
Chapter 35, Title 38, United States Code. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran is deceased.  The appellant is his daughter.  She 
is in receipt of Chapter 35 DEA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded 45 months of Chapter 35 
Dependent's Educational Assistance (DEA) benefits.  

The appellant appeared and testified at a videoconference 
hearing at the Phoenix, Arizona RO in July 2008.  The 
transcript is of record.  


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that a remand is necessary for further evidentiary 
development.  The appellant seeks an additional 24 months of 
eligibility for DEA benefits.  

By way of background, the Board notes that the appellant was 
first awarded Chapter 35 educational benefits in March 2003.  
She has used these benefits for schooling and training, and 
there is evidence of time periods during which she withdrew 
from school and then resumed.  The appellant has testified 
that she has had periods during which she was financially 
unable to continue with school and had to seek employment.  
She has also indicated that she is responsible for her 
siblings and that has made it difficult for her to attend 
schooling during certain timeframes.  The appellant also 
indicated that she was medically unable to attend during 
certain periods of time.  She has not, however, provided 
dates or evidence supporting these timeframes of her claimed 
inability to attend school.  

The Board notes that basic eligibility for Chapter 35 
benefits is established in one of several ways, including 
being the child of a veteran who has a total and permanent 
disability rating from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record 
reflects that the appellant is the Veteran's child, and that 
the Veteran is deceased.  Basic eligibility for Chapter 35 
benefits was established for the appellant by the RO, and as 
noted above, she has utilized some of these benefits.  See 38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  Therefore, 
the appellant met the basic eligibility requirements for 
educational assistance benefits under Chapter 35.  The period 
of eligibility for a child of a veteran generally extends 
from the child's eighteenth birthday and ends on the child's 
twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. §  
21.3041.  During that eight year period (ninety-six months), 
the child is entitled to educational assistance not to exceed 
45 months, or the equivalent thereof in part-time training.  
38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  
The appellant's delimiting date in this case is February 11, 
2011.  

In certain situations, the delimiting date may be modified or 
extended beyond a child's 26th birthday, but generally not 
past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(g).  The exception to this limit is the 
narrow circumstances presented in 38 C.F.R. § 21.3041(g) 
which allows for an eligible person who turns 31 in the 
middle of an academic quarter or semester to finish out the 
remainder of that quarter or semester before the termination 
of the benefit.  Also, under this provision, the ending date 
may be extended if the eligible person's program of education 
has been suspended due to conditions determined to be beyond 
the eligible person's control as listed at 38 C.F.R. § 
21.3043.  If it is found that a suspension of a program of 
education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for 
the length of the period of suspension, but not beyond the 
eligible person's 31st birthday.  38 C.F.R. § 21.3041(g).  
This provision applies in situations where a claimant is 
already in receipt of Chapter 35 educational assistance 
benefits and is pursuing her education, but has had to stop 
her education because of certain events beyond her control.  
An extension is also available if an eligible child is 
ordered to active duty or involuntarily ordered to full-time 
National Guard duty during her period of eligibility. 38 
C.F.R. § 21.3041(h).  Further, special restorative training 
may also be authorized under 38 C.F.R. § 21.3300. 

According to 38 C.F.R. § 21.3043, an eligible person may 
qualify for a suspension of his or her program if, due to 
circumstances beyond his or her control, he or she: (1) is 
appointed by the responsible governing body of an established 
church to serve the church in an official missionary capacity 
while actively pursuing a program of education, and as a 
result of such capacity is thereby prevented from pursuit of 
his or her program of studies; (2) has immediate family or 
financial obligations beyond his or her control requiring the 
eligible person to take employment or otherwise preclude 
pursuit of his or her program; (3) experiences unavoidable 
conditions in connection with his or her employment which 
preclude pursuit of his or her program; (4) is precluded from 
pursuing his or her program because of the eligible person's 
own illness or illness or death in his or her immediate 
family; or (5) is serving on active duty, including active 
duty for training, in the Armed Forces.  38 C.F.R. § 20.3043 
(2009).  The burden of proof is on the eligible person to 
establish that suspension of program was due to conditions 
beyond his or her control.  Id.  If an eligible person 
qualifies for a suspension, the period of eligibility may, 
upon request, be extended by the number of months and days 
intervening the date the suspension began and the date the 
reason for the suspension ceased to exist.  Id.

Although the appellant has not specifically requested that VA 
consider a suspension of her program for circumstances beyond 
her control, the Board, upon a liberal reading of the 
appellant's submissions, finds that further development needs 
to be performed.  As such, the claim is remanded for the 
appellant to provide dates and evidence supporting time 
periods during which she was unable to attend school in 
consideration of a possible suspension of her program.  

Additionally, the Board notes that it appears as though the 
appellant has attempted to seek waivers of overpayment, but 
there is little in the file by way of debts owed.  Some of 
her debts have been waived, but based upon the evidence of 
record, the Board is unsure as to whether there are any 
outstanding debts and whether any appellate action has been 
taken.  The appellant has indicated in submissions to VA that 
she seeks a waiver of all debts related to any overpayments 
received from her DEA benefits.  This was noted most recently 
in her May 2008 substantive appeal.  Thus, also upon remand, 
any additional development regarding the appellant's claimed 
waiver of overpayment should be performed.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should perform any development 
deemed necessary regarding the appellant's 
request to have all outstanding debts 
waived.  

2.  The RO/AMC should request that the 
appellant submit the dates and any 
available evidence regarding the periods 
that she contends she was unable to attend 
schooling.  This evidence should be 
associated with the claims file.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


